DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 7-10, 12 and 13 are pending in this application, Claims 12-13 are acknowledged as withdrawn, Claims 1, 3 and 7-10 were examined on their merits.

The rejection of Claims 1, 2 and 5-10 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn due to the Applicant’s amendments to the claims filed 09/15/2022.

  The rejection of Claims 1, 2 and 5-10 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as failing to comply with the written description requirement, has been withdrawn due to the Applicant’s amendments to the claims filed 09/15/2022.

Claim Interpretation

Claim 1 is directed to a product (a sterilized bone graft suitable for human
transplantation), which is produced by the process of Claim 1, steps a)-e). 
Therefore, the claim is a product-by-process claim and has therefore be construed consistent with the MPEP at 2113, I., Il. and Ill.

With regard to the preamble of Claim 1, “...suitable for transplantation into a
human”, this is an intended use which does not result in ether a structural difference
between the claimed sterilized bone graft and the prior art.  The Examiner notes that the
Bauer et al. reference refers to all the treated products as “bone grafts” (Pg. 439, Abstract) which would indicate their suitability for transplantation into a human.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 7-10 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Bauer et al. (2011), of record.
Bauer et al. teaches a sterilized human bone graft which has been sterilized by
autoclaving or submersion-washing in a 2% chlorhexidine gluconate solution followed
by a sterile saline wash (Pg. 439, Abstract, Pg. 441, Column 1, Lines 10-22 and Pg. 442, Figs. 2-3).

Bauer et al. anticipates the claimed invention recited in Claim 1, as it produces a
sterilized bone graft, as claimed and as defined by the Claim Interpretations above.

With regard to the limitation of Claim 1, that the bone graft be “from cadaver
bone”, this merely defines the bone source used in the claimed bone graft and does not
materially distinguish the claimed bone from that of the prior art even if derived from a
different source, such as a live donor, as the bone would remain structurally the same.

With regard to the process limitations of Claim 1, the limitations merely further define the process of producing the claimed product and do not result in a structural difference between the claimed sterilized bone graft and the sterilized bone graft of the cited prior art.  For example, the autoclaved and chlorhexidine sterilized bone grafts resulted in the lysis/inactivation of any cells contained in the bone graft (see Bauer et al. Pg. 442, Figs. 2-3). 



With regard to the process limitations of Claims 3 and 7-10, the claims merely further define the process of producing the claimed sterilized bone graft product and do not result in a structural difference between the claimed sterilized bone graft and the sterilized bone graft of the cited prior art.

In the alternative, if the claimed sterilized bone graft is not disclosed in the prior art and there is no anticipation, the sterilized bone graft of the cited prior art would, nevertheless, have rendered the claimed sterilized bone graft prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because both the prior art and the claims are drawn to sterilized bone grafts.  One skilled in the art would have been motivated to produce a sterilized bone graft in order to transplant said bone graft into a subject in need thereof without introduction of contamination.  There would have been a reasonable expectation of success in making this modification because the reference teaches processes for producing sterilized bone grafts.  Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of an objective showing of surprising or unexpected results or a demonstration of a structural difference between the claimed invention and the prior art.


Response to Arguments

Applicant’s arguments, see Remarks, filed 09/15/2022, with respect to the rejection of Claims 1, 2 and 5-10 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph and under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Claim 1 has been amended to clarify that sterilization occurs in the absence of autoclaving or damaging heat by maintaining isothermic conditions during compression dissipating heat and on decompression by adding heat wherein the temperature is adjusted by 2-3 degrees C per 100 mPa of hydrostatic pressure.  Applicant concludes that Bauer does not teach or suggest these limitations to avoid loss of osteoconductivity of the bone graft (Remarks, Pg. 7, Lines 12-16). 

This is not found to be persuasive for the following reasons, both the prior art and claimed invention are drawn to sterilized bone grafts.  Under product-by-process interpretation, the prior art is deemed to either anticipate or obviate the claimed invention for reasons of record set forth in the prior rejection and above. 
 The Bauer reference clearly teaches two methods (autoclaving and chlorhexidine gluconate) which result in sterilized bone grafts in which any cells contained therein are lysed and inactivated.  In the case of the chlorhexidine gluconate treatment, there is no heat treatment which would therefore result in minimization of osteoconductive loss (viability) as claimed.  With regard to the new process limitations of Claim 1, the limitations merely further define the process of producing the claimed product and do not result in a structural difference between the claimed sterilized bone graft and the sterilized bone graft of the cited prior art.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/15/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636